   Case 1:18-cv-12355-MKV Document 69 Filed 04/06/21 Page 1 of 2




Stephen M. Sinaiko
(212) 957- 9756
ssinaiko@cohengresser.com


                                                      April 6, 2021

By CM/ECF Posting

The Honorable Mary Kay Vyskocil
United States District Court
 for the Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

               Re: Shabtai Scott Shatsky, et al. v. The Palestine Liberation
                   Organization, et al., Case No. 18 Civ. 12355 (MKV)

Dear Judge Vyskocil:

                We represent Plaintiffs in this action. By order dated February 8, 2021,
Your Honor authorized Plaintiffs to take jurisdictional discovery from Defendants,
directed the parties to complete that discovery by April 9, 2021, directed Defendants to
file their anticipated dispositive motions by April 30, 2021 and directed that opposition
and reply papers respecting those motions be filed by May 14, 2021 and May 21, 2021,
respectively. (Dkt. No. 60). On March 24, 2021, the parties filed two joint letters (the
“Pre-Motion Letters”), pursuant to Rule 3(D) of Your Honor’s Individual Rules of
Practice in Civil Cases (the “Individual Rules”), seeking an informal conference before
Your Honor respecting a number of disputes that arose with respect to the jurisdictional
discovery that Your Honor authorized. (Dkt. Nos. 65, 66). As the Pre-Motion Letters
detail, those disputes -- which remain outstanding -- arise from Defendants’ refusal to
produce more than minimal documents, or make any witnesses available for deposition, in
response to Plaintiffs’ jurisdictional discovery requests.

               Accordingly, pursuant to Rule 2(G) of the Individual Rules, Plaintiffs
respectfully request that Your Honor adjourn the jurisdictional discovery cutoff and
briefing deadlines set forth in the February 8 order, pending resolution of the outstanding
discovery disputes and further direction from the Court. There have been no prior
requests to adjourn or extend any of these deadlines. Defendants’ counsel has advised us
that Defendants do not consent to this request, for the reasons set forth in their portions of
the Pre-Motion Letters.
  Case 1:18-cv-12355-MKV Document 69 Filed 04/06/21 Page 2 of 2




The Honorable Mary Kay Vyskocil
April 6, 2021
Page 2


             Thank you for your consideration.

                                         Respectfully submitted,



                                         Stephen M. Sinaiko



cc: All Counsel (by CM/ECF Posting)
